DETAILED ACTION
This office action is in response to after final filed on 07/06/2022.
Claims 2, 4 and 5 are pending of which claims 2, 4 and 5 are independent claims, and claims 1 and 3 are canceled.
IDS filed on 04/27/2022 and 07/01/2022 is considered.
The present application is being examined under the pre-AIA  first to invent provisions. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C.102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claims 2, and 4-5 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by WO. Pub. 2010048178  to Bala (hereinafter “Bala”).


Regarding Claim 2: Bala discloses a mobile communication system in which with the use of aggregated carriers including a plurality of component carriers aggregated by carrier aggregation, a base station performs radio communication with a user equipment, whereinWO2020048178, see paragraphs [0066-0067], the downlink component carrier from a base station which all uplink component carriers are mapped on to may be configured by higher layer signaling, the mapping between UL and DL component carriers is both specified and fixed in the standards (no extra signaling is needed), signaled by WTRU specific signaling or by cell specific higher layer signaling), the component carrier information indicating the information relates to which component carrier among the plurality of component carriers (WO2020048178, see paragraphs [00176], the downlink control channel is associated with a group of multiple component carrier, wherein the a UE is configured to detect the downlink control channel without having to search all of the multiple component carriers in the group).  

Regarding Claim 4: Bala discloses a user equipment that performs radio communication with a base station with the use of aggregated carriers including a plurality of component carriers aggregated by carrier aggregation, wherein when the user equipment performs transmission or reception of information with the base station, the user equipment transmits component carrier information to the base station or receives the component carrier information from the base station(WO2020048178, see paragraphs [0066-0067], the downlink component carrier from a base station which all uplink component carriers are mapped on to may be configured by higher layer signaling, the mapping between UL and DL component carriers is both specified and fixed in the standards (no extra signaling is needed), signaled by WTRU specific signaling or by cell specific higher layer signaling), the component carrier information indicating the information relates to which component carrier among the plurality of component carriers (WO2020048178, see paragraphs [00176], the downlink control channel is associated with a group of multiple component carrier, wherein the a UE is configured to detect the downlink control channel without having to search all of the multiple component carriers in the group).  

Regarding Claim 5: Bala discloses a base station that performs radio communication with a user equipment with the use of aggregated carriers including a plurality of component carriers aggregated by carrier aggregation, wherein when the base station performs transmission or reception of information with the user equipment, the base station transmits component carrier information to the user equipment or receives the component carrier information from the user equipment(WO2020048178, see paragraphs [0066-0067], the downlink component carrier from a base station which all uplink component carriers are mapped on to may be configured by higher layer signaling, the mapping between UL and DL component carriers is both specified and fixed in the standards (no extra signaling is needed), signaled by WTRU specific signaling or by cell specific higher layer signaling), the component carrier information indicating the information relates to which component carrier among the plurality of component carriers(WO2020048178, see paragraphs [00176], the downlink control channel is associated with a group of multiple component carrier, wherein the a UE is configured to detect the downlink control channel without having to search all of the multiple component carriers in the group).  

Response to Arguments
Applicant’s arguments, see Remarks that  filed on 07/06/2022, with respect to the rejection(s) of claims 2, and 4-5  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO. Pub. 2010048178  to Bala.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476



/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476